



DEFINED CONTRIBUTION RETIREMENT PLAN


This Camden National Corporation Second Amended and Restated Defined
Contribution Retirement Plan (the “Plan”), effective as of January 30, 2018 is
an amendment and restatement of the Camden National Corporation Amended and
Restated Defined Contribution Retirement Plan, effective as of February 26, 2013
(as that plan was amended on March 9, 2015), which, in turn was an amendment and
restatement of the Camden National Corporation Defined Contribution Retirement
Plan, originally effective January 1, 2008. The Plan is maintained for the
benefit of a select group of management employees of the Company and its
participating Subsidiaries, in order to provide such employees with certain
deferred compensation benefits. The Plan is an unfunded deferred compensation
plan that is intended to qualify for the exemptions provided in sections 201,
301, and 401 of ERISA and is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended. This Plan is a component plan of the
Camden National Corporation 2012 Equity and Incentive Plan (the “2012 Incentive
Plan”). Except as specifically provided herein, this Plan shall be subject to
and governed by all the terms and conditions of the 2012 Incentive Plan,
including the powers of the Committee set forth in Section 2(b) of the 2012
Incentive Plan. Capitalized terms in this Plan shall have the meaning specified
in the 2012 Incentive Plan, unless a different meaning is specified herein.
SECTION 1: DEFINITIONS
These words and phrases shall have these meanings unless a different meaning is
plainly required by the context:
1.1
“Beneficiary” shall mean the person or persons entitled to receive the balance
credited to a Participant’s Account under the Plan upon the death of the
Participant, as provided in Section 5.2.



1.2
“Bonus” shall mean the performance-based compensation paid to participants under
the Executive Incentive Plan.



1.3
“Change of Control” shall have the meaning provided to such term in the 2012
Incentive Plan.



1.4
“Compensation” shall mean gross salary and Bonus payable before pre-tax
deferrals with respect to other benefit plans and deferred compensation
arrangements, excluding imputed income and any items of extraordinary
compensation determined by the Administrator to be excluded for purposes of this
Plan.



1.5
"Disability" shall have the same meaning as provided in the 2012 Incentive Plan
for Awards that are determined to be subject to Code Section 409A.



1.6
“Employer” shall mean the Company and each participating Subsidiary. At such
times and under such conditions as the Board may direct, one or more other
Subsidiary may become participating Subsidiaries or a participating Subsidiary
may be withdrawn from the Plan.



1.7
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.



1.8
“Participant” shall mean an Employee who has become a Participant in the Plan
pursuant to Section 2.1 and has not ceased to be a Participant pursuant to
Section 2.2.



1.9
“Participant’s Account” or “Account” shall mean, as to any Participant, the
separate account maintained on the books of the Company in order to reflect his
or her interest under the Plan.

  
1.10
“Plan” shall mean the Camden National Corporation Second Amended and Restated
Defined Contribution Retirement Plan, as set forth in this instrument and as
hereafter amended from time to time.



1.11
“Plan Year” shall mean the calendar year.



1.12
“Termination of Employment” shall mean a reduction in the services provided by
the Participant to the Employer to a level that is 20% or less than the level of
services so provided for the 36 months immediately preceding such reduction.






--------------------------------------------------------------------------------





SECTION 2: PARTICIPATION
2.1
Participation. Participation in the Plan by an Employee must be approved by the
Committee and will begin as of January 1 of the Plan Year following approval by
the Committee.



2.2
Termination of Participation. An Employee who has become a Participant shall
remain a Participant until his or her entire Vested Amount (as defined below) is
distributed or forfeited, as applicable.

SECTION 3: PARTICIPANT’S ACCOUNT
3.1
At the direction of the Committee, there shall be established and maintained an
Account on the books of the Company for each Participant.



3.2
Annually, on March 15 (or the closest business day to March 15), beginning
during the first year of participation in the Plan, the Committee will credit
each Participant’s Account with an amount equal to ten (10) percent of the
Participant’s Compensation in the prior calendar year. This date will be
referenced as the Grant Date. For Participants that begin employment with the
Company on or after January 1, 2017, a pro rata contribution will be made with
respect to the Participant’s first year of employment. For example, if the
Participant began employment with the Company on July 1, 2017, the Company would
make a contribution on March 15, 2018 equaling ten percent of the Participant’s
Compensation for the six months of 2017 in which the Participant was employed
with the Company.



3.3
Annual credits to a Participant’s Account, based on the amount in Section 3.2,
shall be denominated in Deferred Stock Awards (rounded down to the nearest whole
share) based on the fair market value of the Company Stock on the Grant Date.



3.4
Each Participant shall be furnished with periodic statements of his or her
Account, at least annually, reflecting the status of his or her interest in the
Plan.

SECTION 4: VESTING AND FORFEITURE
4.1
The terms of a Participant’s vesting shall be determined by separate agreement
with the Participant, provided, however, that for any employee that is an active
Participant as of the date this Plan is adopted, vesting shall occur ratably
(rounded to the nearest percent) over the period from the first day of
participation until the Participant reaches age 65, at which time the
Participant is one hundred (100) percent vested. Each Participant will be
furnished with a copy of his or her unique vesting schedule upon approval for
participation by the Committee, which will show the Vested Percentage for each
anniversary.



4.2
Anything to the contrary in this Plan notwithstanding, the balance in the
Account will be immediately forfeited, and all rights of the Participant and his
or her beneficiaries hereunder shall become null and void, if the Participant’s
employment with the Company is terminated for Cause.

SECTION 5: DISTRIBUTIONS


5.1
No distributions shall be made from the Account of a Participant until the
Participant Terminates Employment with the Company, except as provided in
Section 10 below. The portion of the Account to be distributed will be equal to
the Deferred Stock Awards in the Account times the Vested Percentage from
Section 4.1, the result being the Vested Amount. The Vested Amount will be
reduced by the amount required to be withheld for income taxes, and the net
Vested Amount will be distributed in shares of Company Stock. Amounts
contributed to Participants’ accounts prior to 2014 shall be distributed in one
lump sum distribution within ninety (90) days of the Termination of Employment,
except as provided in Section 5.5 below. For amounts contributed to
Participants’ accounts in 2014 and thereafter, a Participant may elect to have
the amounts distributed in annual installments over 5, 10 or 15 years.  Such
election shall be irrevocably made no later than December 31, 2013, except that,
with respect to the first year in which an individual becomes a Participant in
this Plan, that Participant shall make his or her election, with respect to
future compensation only, within 30 days of becoming a Participant. All shares
of Company Stock that are distributed to “insiders” (as that term is defined in
the Securities and Exchange Act of 1933) shall be subject to the rules and
regulations about the purchase and sale of Company Stock.

        





--------------------------------------------------------------------------------





a.
In the event the total amount remaining due under the installment payments
described in this Section 5.1 becomes less than the IRS limit under section
402(g) of the Code for the year in which the next installment payment is due,
the Company may, in its sole discretion, pay to the Participant the entire
amount remaining due in a lump sum on or before the due date of the next
installment payment.



5.2
If the Participant terminates employment due to death or Disability, the Account
will be one hundred (100) percent vested regardless of the actual years of
participation in the Plan. The Participant may designate in writing a
Beneficiary to receive any distribution which may become payable as the result
of the Participant’s death. If no Beneficiary designation is in effect upon the
Participant’s death, the Beneficiary shall be the Participant’s estate.



5.3
Effect of a Change of Control. If there is a Change of Control, then,
notwithstanding any     other provision of this Plan, the following shall occur:



•
A Participant shall be one hundred (100) percent vested in the Participant’s
Account if, the Participant incurs a Termination of Employment either (i) by the
Company without Cause (as defined below), or (ii) by the participant with Good
Reason (as defined below), in each case, either (x) within two (2) years
following a Change of Control or (y) within three (3) months prior to a Change
of Control, provided a definitive agreement with respect to such Change of
Control has been entered into by the parties thereto as of the date of such
Termination of Employment, with such accelerated vesting effective as of the
date of such Termination of Employment.



•
The Change of Control itself shall not constitute a distributable event, except
with respect to a special Plan termination under Section 10.4.

For purposes of this Section 5.3, the following terms shall have the following
meanings:
‘Cause’ shall have the meaning provided to such tern in the 2012 Incentive Plan.
‘Good Reason’ shall have the same meaning as in the applicable Participant’s
written employment agreement or change of control agreement (or similar
agreement). In the absence of such definition, ‘Good Reason’ shall mean (a) a
material diminution in the Participant’s annual base salary which shall mean a
reduction in the Participant’s salary of at least ten percent (10%); (b) a
material diminution in the Participant’s authority, duties, or responsibilities;
or (c) any other action or inaction that constitutes a material breach by the
Company of the Participant’s employment arrangement. The Participant is required
to provide notice to the Company of the condition giving rise to the Good Reason
within a period not to exceed ninety (90) days of the initial existence of the
condition. The Company shall have thirty (30) days from the date of any notice
from the Participant alleging that a Good Reason condition exists, to remedy the
Good Reason condition. If the Company fails to remedy the Good Reason condition
within thirty (30) days, the Participant may terminate employment for Good
Reason, unless the Company disagrees that a Good Reason condition exists.


5.4
If a Participant under the Plan qualifies as a “Specified Employee” as defined
in Code Section 409A, and the stock of the Company or any affiliate is publicly
traded, no distribution may be made hereunder until six (6) months after the
Participant’s separation from service as defined under Code Section 409A (or, if
earlier, the date of death of the Participant).



5.5
Notwithstanding any other provision in this Plan to the contrary, no
distributions may be made under this Plan prior to the occurrence of a
distribution event as defined in Code Section 409A(a)(2), except and to the
extent that the Plan may currently allow or hereafter be amended to allow an
acceleration of payment under one of the applicable exceptions contained in
Treasury Regulation Section 1.409A-3(j)(4).








--------------------------------------------------------------------------------





SECTION 6: BENEFIT CLAIM AND APPEAL PROCEDURES


6.1
Claim for Benefits. The following Claim and Appeal Procedures are intended to
satisfy the minimum standards of Section 503 of ERISA pursuant to which
individuals or estates may claim Plan benefits and appeal denials of such
claims. Any claim for benefits or other rights under the Plan shall be made in
writing to the Administrator. If such claim is wholly or partially denied by the
Administrator, the Administrator shall, within a reasonable period of time, but
not later than sixty (60) days after receipt of the claim, notify the claimant
of the denial of the claim. Such notice of denial shall be in writing and shall
contain:



a. The specific reason or reasons for the denial of the claim;
b. A reference to the relevant Plan provisions upon which the denial is based;
c. A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and
d. An explanation of the Plan’s claim review procedure.


6.2
Requests for Review of a Denial of a Claim. Upon the receipt by the claimant of
written notice of the denial of a claim, the claimant may within ninety (90)
days file a written request to the Administrator requesting a review of the
denial of the claim. Such review shall include a hearing if deemed necessary by
the Administrator. In connection with the claimant’s appeal of the denial of his
or her claim, the claimant may review relevant documents and may submit issues
and comments in writing. To provide for fair review and a full record, the
claimant must submit in writing all facts, reasons and arguments in support of
his or her position within the time allowed for filing a written request for
review. All issues and matters not raised for review will be deemed waived by
the claimant.



6.3
Decision upon Review of a Denial of a Claim. The Administrator shall render a
decision on the claim review promptly, but no more than sixty (60) days after
the receipt of the claimant’s request for review, unless special circumstances
(such as the need to hold a hearing) require an extension of time, in which case
the sixty (60) day period shall be extended to one hundred-twenty (120) days.
Such decision shall:



a. Include specific reasons for the decision;
b. Be written in a manner calculated to be understood by the claimant; and
c. Contain specific references to the relevant Plan provisions upon which the
decision is based.


The decision of the Administrator shall be final and binding in all respects on
the Company, the claimant and any other person claiming an interest in the Plan
through or on behalf of the claimant.
6.4    Mediation and Litigation of Disputes.
a.
Mediation. If a claimant is not satisfied with the denial of his or her claim
under the review procedures of Section 6.3, the claimant and the Company may try
to settle the claim in good faith through mediation administered by the American
Arbitration Association under its Commercial Mediation Procedures. The parties
shall share equally the mediator’s costs and fees, and bear separately their own
respective costs of mediation. All mediation shall be conducted at a mutually
agreeable convenient location within the State of Maine. Mediation records shall
not be admissible in any subsequent litigation and the positions of the parties
taken in mediation shall not be binding or taken as any concession,
representation or waiver, outside of the mediation process.

b.
Litigation. No litigation may be commenced by or on behalf of a claimant with
respect to this Plan until after the claim review and mediation process
described in this Section 6 has been exhausted. Judicial review of Administrator
action shall be limited to whether the Administrator acted in an arbitrary and
capricious manner.

SECTION 7: FUNDING


7.1
Unfunded Plan. All amounts credited to a Participant’s Account under the Plan
shall continue for all purposes to be a part of the general assets of the
Company. The interest of the Participant in his or her Account, including his or
her right to distribution thereof, shall be an unsecured claim against the
general assets of the Company. Although the Company may choose to invest a
portion of its general assets for purposes of enabling it to make distributions
under the Plan, nothing contained in the Plan shall give any Participant or
beneficiary any interest in or claim against any specific assets of the Company.






--------------------------------------------------------------------------------





SECTION 8: MODIFICATION OR TERMINATION OF PLAN
8.1
Right to Amend or Terminate. The Plan may be amended in whole or in part by a
written instrument adopted by the Board (or the Board’s designee) at any time.
Notice of any material amendment shall be given in writing to each Participant.
No amendment shall retroactively decrease either the balance of a Participant’s
Account or a Participant’s interest in his or her Account as existing
immediately prior to the later of the effective date or adoption date of such
amendment. No amendment shall change the time or form of any payment due
hereunder unless such change conforms to the requirements of Code Section 409A.

8.2
Company’s Right to Terminate. The Company reserves the sole right to terminate
the Plan, in whole or in part, by action of its Board at any time. In the event
of any such termination, each affected Participant shall maintain his or her
vesting percentage in his or her Plan Accounts determined as of the Plan
termination date, and shall be entitled to receive a distribution upon the
occurrence of the first Code Section 409A distributable event thereafter.
Consequently, the Account of each affected Participant shall be distributed in
the manner provided in Section 5 to the extent such Plan termination may be
treated as a distributable event under Code Section 409A. Notwithstanding the
foregoing, any distributions upon a Plan termination hereunder shall be made in
such time and manner, and subject to such other conditions (if any are
applicable), as will comply with the termination rules under Treasury Regulation
1.409A-3(j)(4)(ix).

8.3     Special Termination. Notwithstanding any other provisions of the Plan to
the contrary, the Plan shall terminate if:
a. It is determined to the satisfaction of the Committee that the Plan no longer
qualifies as a “top hat” plan (that is, an unfunded deferred compensation plan
designed solely to benefit a select group of management or highly compensated
employees) so as to minimize ERISA regulation; or


b. A Change of Control occurs and any resulting successor to the Company does
not assume the Plan.


In such event, the Plan shall terminate as of the date of such Committee
determination or Change of Control, in which case the Account of each
Participant that has not incurred a Termination of Employment prior to such
Change of Control shall be one hundred (100) percent vested immediately prior to
such termination of the Plan.
If the Plan termination is due to a Change of Control that qualifies as a
distributable event under Code Section 409A, then all Participants’ Accounts
shall be distributed upon such Change of Control in accordance with Section 5
above as if the Participant had incurred a Termination of Employment on the date
of such Change of Control.
For any other special Plan termination under this Section 8.3, no further
credits shall be made under the Plan after the date of such Plan termination,
and distribution of each Participant’s Account shall be made as of the earliest
possible distributable event applicable thereafter under Section 5, except with
respect to any Participant whose Account is assumed by or transferred to another
top hat plan established or maintained by the Company or any successor or
affiliate of the Company.
Notwithstanding the foregoing, any distributions upon a Plan termination
hereunder shall be made only at such time and in such manner, and subject to
such other conditions (if any are applicable), as will comply with Code
Section 409A and regulations thereunder.
SECTION 9: CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICIATION


9.1
As a condition of this Agreement, the Executive hereby covenants and agrees that
he or she will abide by the terms of the separately executed Confidentiality,
Non-Competition and Non-Solicitation Agreement (“Non-Competition Agreement”). If
the Executive breaches the Non-Competition Agreement in any way, any and all
benefits and awards due to the Executive under the terms of this Agreement shall
be void and forfeited. Any benefits previously distributed to the Executive
under this Agreement (“Prior Payments”) shall be subject to automatic
recoupment, and the Executive shall immediately return Prior Payments to the
Company.

SECTION 10: GENERAL PROVISIONS


10.1
Inalienability. In no event may either a Participant, a former Participant or
his or her beneficiary, spouse or estate sell, transfer, anticipate, assign,
hypothecate, or otherwise dispose of any right or interest under the Plan; and
such rights and interests shall not at any time be subject to the claims of
creditors nor be liable to attachment, execution or other






--------------------------------------------------------------------------------





legal process. Accordingly, for example, a Participant’s interest in the Plan is
not transferable pursuant to a domestic relations order.


10.2
Rights and Duties. Neither the Employer nor the Committee shall be subject to
any liability or duty under the Plan except as expressly provided in the Plan,
or for any action taken, omitted or suffered in good faith.



10.3
No Enlargement of Employment Rights. Neither the establishment or maintenance of
the Plan, nor any action of the Employer or the Committee, shall be held or
construed to confer upon any individual any right to be continued as an Employee
nor, upon dismissal, any right or interest in any specific assets of the
Employer other than as provided in the Plan. The Employer expressly reserves the
right to discharge any Employee at any time.



10.4
Apportionment of Costs and Duties. All acts required of the Employer under the
Plan may be performed by the Company for itself and its Subsidiaries, and the
costs of the Plan may be equitably apportioned by the Committee among the
Company and the other participating Subsidiaries. Whenever the Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it shall be done and performed by any officer or employee of
the Employer who is thereunto duly authorized by the Board.



10.5
Applicable Law. The provisions of the Plan with the laws of the State of Maine,
to the extent not preempted by federal law.



10.6
Severability. If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provisions of the
Plan, and in lieu of each provision which is held invalid or unenforceable,
there shall be added as part of the Plan a provision that shall be as similar in
terms to such invalid or unenforceable provision as may be possible and be
valid, legal, and enforceable.



10.7
Captions. The captions contained in, and the table of contents prefixed to, the
Plan are inserted only as a matter of convenience and for reference and in no
way define, limit, enlarge or describe the scope or intent of the Plan, nor in
any way shall affect the construction of any provision of the Plan.



10.8
Compliance with Code Section 409A. This Plan constitutes a so-called
non-qualified deferred compensation plan as defined in Code Section 409A and is
intended to comply with the requirements of Code Section 409A. Any
interpretations or administrative action required under this Plan shall be made
in a manner so as to continue the qualification of the Plan under Code Section
409A and the Treasury Regulations thereunder.





EXECUTION




IN WITNESS WHEREOF, this Plan, having been first duly adopted by the Board, is
hereby executed below by a duly authorized officer of the Company on this DATE,
to take effect as of January 30, 2018.


CAMDEN NATIONAL CORPORATION




Dated: January 30, 2018
By:     /s/ Gregory A. Dufour        

President & CEO
                        
                                
SEEN AND AGREED TO:


_________________________________
____________________________________

Executive
Date






